DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

Oath/Declaration
2.	The applicant's oath/declaration had been reviewed by the Examiner and is found to
conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 06/29/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Non-Statutory Double Patenting 
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-8 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-8 of U.S. Patent No (11,082,704 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-8 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claims 1-8 recite substantially all of claimed features (an inter prediction method by a decoding apparatus and an inter prediction method by an encoding apparatus) as recited in the patented claims 1-8.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, claims 1-8 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as set forth above.

6.	Claims 1-8 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-13 of U.S. Patent No (10,652,551 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-8 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
(an inter prediction method by a decoding apparatus and an inter prediction method by an encoding apparatus) as recited in the patented claims 1-13.
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, claims 1-8 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as set forth above.

7.	Claims 1-8 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1, 6-7, and 12-13 of U.S. Patent No (10,116,941 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-8 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent and the instant/present application are claiming common subject matter, as follows:
Claims 1 and 6-8 recite substantially all of claimed features (an inter prediction method by a decoding apparatus and an inter prediction method by an encoding apparatus) as recited in the patented claims 1, 6-7, and 12-13.
Furthermore, since corresponding dependent claims 2-5 are directed to further limitations based on the independent claim 1, claims 1-6 as a whole do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as discussed above.
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Therefore, claims 1-8 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as set forth above.

Allowable Subject Matter
8.	Claims 1-8 are allowed on merits, but contingent upon overcoming the nonstatutory (obviousness-type) double patenting rejection as discussed above.

9.	Independent claims 1, 7, and 8, and corresponding dependent claims 2-6 (by virtue of dependencies) are allowed (claims 1-8 based on the contingency as discussed above) as having incorporated the allowable subject matter (novel features) as discussed below. 
For independent claims 1 and 8:
A non-transitory decoder-readable storage medium storing encoded image information to perform an inter prediction method, and the inter prediction method performed by a decoding apparatus, the method comprising:
receiving information on a parallel merge level which represents a size of a parallel merging unit region;
deriving spatial merging candidates for a current block based on a case where a merge mode is applied to the current block;
constructing a merging candidate list including spatial merging candidates for a current block, 
deriving motion information of the current block, based on one of the spatial merging candidates in the merging candidate list; 
deriving prediction samples of the current block based on the derived motion information;
wherein the current block belongs to the parallel merging region, 
wherein the current block is related to a prediction unit (PU), and the PU is one of PUs partitioned from a coding unit (CU),
wherein for the PU, within the parallel merging unit region, the spatial merging candidates are identical to spatial merging candidates of a 2Nx2N PU which has a same size as the parallel merging unit region, and
wherein the spatial merging candidates of the 2Nx2N PU which has the same size as the parallel merging unit region, are derived from a lower left corner neighboring block, a left neighboring block, an upper right corner neighboring block, an upper neighboring block and an upper left comer neighboring block of the parallel merging unit region.
For independent claim 7:
An inter prediction method performed by an encoding apparatus, the method comprising:
deriving spatial merging candidates for a current block when a merge mode is applied to the current block;
constructing a merging candidate list including the spatial merging candidates for the current block;
selecting a merging candidate from the merging candidate list;

deriving a parallel merge level which represents a size of a parallel merging unit region;
generating information on the parallel merge level; and
encoding image information including the merge index information and the information on the parallel merge level,
wherein the current block belongs to the parallel merging unit region, 
wherein the current block is related to a prediction unit (PU), and the PU is one of PUs partitioned from a coding unit (CU),
wherein for the PU, within the parallel merging unit region, the spatial merging candidates are identical to spatial merging candidates of a 2Nx2N PU which has a same size as the parallel merging unit region, and
wherein the spatial merging candidates of the 2Nx2N PU which has the same size as the parallel merging unit region, are derived from a lower left corner neighboring block, a left neighboring block, an upper right corner neighboring block, an upper neighboring block and an upper left comer neighboring block of the parallel merging unit region.
The prior art of record fails to anticipate or make obvious the novel features (extra emphasis added on the underlined claims limitations) as specified in claims 1 and 7-8.
Accordingly, if the nonstatutory (obviousness-type) double patenting rejections are overcome, the application would be placed in a condition for allowance. 

Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Jeon et al (9,621,888 B2), Inter prediction apparatus/method.
B)	Zhou (2012/0257678 A1), Parallel motion estimation in video coding.
C)	Sugio et al (2013/0101042 A1), picture coding apparatus/method.
D)	Zhou (2012/0230408 A1), Parsing friendly and error resilient merge flag coding in video coding.
E)	Park et al (2013/0107959 A1), Apparatus/method for processing a video signal.

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.
12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483